Citation Nr: 1436749	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty form October 1969 to October 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

The Veteran was afforded a Board hearing in January 2008 before the undersigned Veterans Law Judge at the RO.  The transcript is of record.  

Following remands in April 2008 and December 2010, the Board issued a decision in May 2012 that denied the claim for service connection for hepatitis C.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the January 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision form the Board.  Subsequently, the Veteran requested to have the prior decision vacated-which was accomplished in June 2014-and to be afforded a new hearing.  This remand satisfies that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran has requested that he be afforded a new hearing, in accordance with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

As the Veteran has the right to a hearing, and such hearing must be scheduled by the RO, the claim must be remanded. See 38 U.S.C.A. § 7107(b)  (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the Veteran scheduled for ahearing with the Board to be held before a Veterans Law Judge at the RO, at the earliest available opportunity. The Veteran should be notified of the scheduled hearing in a timely fashion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



